UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State of incorporation) (I.R.S. employer identification number) 100 Glenborough Drive, Suite 100 Houston, Texas 77067 (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Number of shares of common stock outstanding as of October 15, 2008: PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Noble Energy, Inc. and Subsidiaries Consolidated Statements of Operations (in millions, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues Oil, gas and NGL sales $ 1,040 $ 746 $ 3,115 $ 2,140 Income from equity method investees 40 46 158 140 Other revenues 18 22 55 70 Total 1,098 814 3,328 2,350 Costs and Expenses Lease operating expense 98 82 268 243 Production and ad valorem taxes 47 27 141 81 Transportation expense 14 13 43 40 Exploration expense 39 46 181 145 Depreciation, depletion and amortization 194 197 593 547 General and administrative 63 49 184 142 Other operating expense, net 97 24 136 106 Total 552 438 1,546 1,304 Operating Income 546 376 1,782 1,046 Other (Income) Expense (Gain) loss on commodity derivative instruments (875 ) 2 190 (1 ) Interest, net of amount capitalized 18 29 52 87 Other (income) expense, net (51 ) 2 (33 ) 20 Total (908 ) 33 209 106 Income Before Income Taxes 1,454 343 1,573 940 Income Tax Provision 480 120 528 296 Net Income $ 974 $ 223 $ 1,045 $ 644 Earnings Per Share Basic $ 5.64 $ 1.30 $ 6.06 $ 3.76 Diluted $ 5.37 $ 1.28 $ 5.86 $ 3.72 Weighted average number of shares outstanding Basic 173 171 172 171 Diluted 176 173 176 173 The accompanying notes are an integral part of these financial statements. 2 Noble Energy, Inc. and Subsidiaries Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) September 30, December 31, 2008 2007 ASSETS Current Assets Cash and cash equivalents $ 992 $ 660 Accounts receivable - trade, net 641 594 Other current assets 236 315 Total current assets 1,869 1,569 Property, plant and equipment Oil and gas properties (successful efforts method of accounting) 11,769 10,217 Other property, plant and equipment 158 112 Total property, plant and equipment 11,927 10,329 Accumulated depreciation, depletion and amortization (2,946 ) (2,384 ) Total property, plant and equipment, net 8,981 7,945 Goodwill 759 761 Other noncurrent assets 507 556 Total Assets $ 12,116 $ 10,831 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable - trade $ 646 $ 781 Commodity derivative instruments 189 540 Other current liabilities 541 315 Total current liabilities 1,376 1,636 Deferred income taxes 2,169 1,984 Asset retirement obligations 147 131 Commodity derivative instruments 69 83 Other noncurrent liabilities 299 337 Long-term debt 2,051 1,851 Total Liabilities 6,111 6,022 Commitments and Contingencies Shareholders’ Equity Preferred stock - par value $1.00; 4 million shares authorized, none issued - - Common stock - par value $3.33 1/3; 250 million shares authorized; 192 million and 191 million shares issued, respectively 641 636 Capital in excess of par value 2,182 2,106 Accumulated other comprehensive loss (129 ) (284 ) Treasury stock, at cost; 19 million shares (614 ) (613 ) Retained earnings 3,925 2,964 Total Shareholders’ Equity 6,005 4,809 Total Liabilities and Shareholders’ Equity $ 12,116 $ 10,831 The accompanying notes are an integral part of these financial statements. 3 Noble Energy, Inc. and Subsidiaries Consolidated Statements of Cash Flows (in millions) (unaudited) Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities Net income $ 1,045 $ 644 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 593 547 Dry hole expense 78 48 Deferred income taxes 173 192 Income from equity method investees (158 ) (140 ) Dividends received from equity method investees 192 153 Unrealized (gain) on commodity derivative instruments (9 ) (1 ) Settlement of previously recognized hedge losses (144 ) (133 ) Loss on involuntary conversion 9 51 Impairment of operating assets 38 4 Allowance for doubtful accounts 47 11 Other 12 69 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable, trade (94 ) 21 (Increase) decrease in other current assets (19 ) 92 (Decrease) in accounts payable (135 ) (12 ) Increase (decrease) in other current liabilities 239 (225 ) Net Cash Provided by Operating Activities 1,867 1,321 Cash Flows From Investing Activities Additions to property, plant and equipment (1,852 ) (1,017 ) Proceeds from property sales 131 - Distributions from equity method investees - 2 Net Cash Used in Investing Activities (1,721 ) (1,015 ) Cash Flows From Financing Activities Exercise of stock options 26 19 Excess tax benefits from stock-based awards 23 14 Cash dividends paid (84 ) (54 ) Purchases of treasury stock (2 ) (102 ) Proceeds from credit facility 650 280 Repayment of credit facility (425 ) (165 ) Repayment of installment notes (25 ) - Proceeds from short term borrowings 23 - Net Cash Provided by (Used in) Financing Activities 186 (8 ) Increase in Cash and Cash Equivalents 332 298 Cash and Cash Equivalents at Beginning of Period 660 153 Cash and Cash Equivalents at End of Period $ 992 $ 451 The accompanying notes are an integral part of these financial statements. 4 Noble Energy, Inc. and Subsidiaries Consolidated Statements of Shareholders' Equity (in millions) (unaudited) Accumulated Shares of Stock Capital in Other Treasury Total Common Treasury Common Excess of Comprehensive Stock Retained Shareholders' Stock Stock Stock Par Value Loss at Cost Earnings Equity December 31, 2007 191 19 $ 636 $ 2,106 $ (284 ) $ (613 ) $ 2,964 $ 4,809 Net income - 1,045 1,045 Stock-based compensation expense - - - 30 - - - 30 Exercise of stock options 1 - 4 22 - - - 26 Tax benefits related to exercise of stock options - - - 23 - - - 23 Restricted stock awards, net - - 1 (1 ) - Dividends ($0.48 per share) - (84 ) (84 ) Changes in treasury stock, net - - - 2 - (1 ) - 1 Oil and gas cash flow hedges: Realized amounts reclassified into earnings - 155 - - 155 Interest rate cash flow hedges: Unrealized change in fair value - 1 - - 1 Net change in other - (1 ) - - (1 ) September 30, 2008 192 19 $ 641 $ 2,182 $ (129 ) $ (614 ) $ 3,925 $ 6,005 December 31, 2006 188 17 $ 629 $ 2,041 $ (140 ) $ (511 ) $ 2,095 $ 4,114 Net income - 644 644 Stock-based compensation expense - - - 20 - - - 20 Exercise of stock options 1 - 4 15 - - - 19 Tax benefits related to exercise of stock options - - - 14 - - - 14 Restricted stock awards, net 1 - 2 (2 ) - Dividends ($0.315 per share) - (54 ) (54 ) Purchases of treasury stock - 2 - - - (102 ) - (102 ) Oil and gas cash flow hedges: Realized amounts reclassified into earnings - 5 - - 5 Unrealized change in fair value - (44 ) - - (44 ) Net change in other - 2 - - 2 September 30, 2007 190 19 $ 635 $ 2,088 $ (177 ) $ (613 ) $ 2,685 $ 4,618 The accompanying notes are an integral part of these financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Nature of Operations Noble Energy, Inc. (Noble Energy, we or us) is an independent energy company engaged in the acquisition, exploration, development, production and marketing of crude oil, natural gas and natural gas liquids (NGLs). We have exploration, exploitation and production operations in the US and internationally. We operate throughout major basins in the US including Colorado’s Wattenberg field and Piceance basin, the Mid-continent region of western Oklahoma and the Texas Panhandle, the San Juan Basin in New Mexico, the Gulf Coast and the Gulf of Mexico. In addition, we conduct business internationally in China, Ecuador, the Mediterranean Sea, the North Sea, West Africa (Equatorial Guinea and Cameroon) and in other areas. Note 2 – Basis of Presentation Presentation – The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the US for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by US generally accepted accounting principles (GAAP) for complete financial statements. The accompanying consolidated financial statements at September 30, 2008 (unaudited) and December31,2007 and for the three months and nine months ended September 30, 2008 and 2007 contain all normally recurring adjustments considered necessary for a fair presentation of our financial position, results of operations and cash flows for such periods. Operating results for the nine-month period ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. Certain reclassifications of amounts previously reported have been made to conform to current year presentations.These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our annual report on Form10-K for the year ended December31,2007, as amended. Estimates – The preparation of consolidated financial statements in conformity with GAAP requires us to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ significantly from those estimates. Mid-continent Acquisition –
